Case 3:19-cv-01879-MMC Document 29 Filed 07/15/19 Page 1 of 3

Renato Libric 24907-111
Taft Correctional Institution, P O Box 7001, Taft, CA 93268

Shepherd Finkleman Miller & Shah LLP
1230 Columbia Street, Suite 1140

San Diego

CA 92101

 

July 3, 2019

Re: Moose Run LLC v Renato Libric, No: 3:19-cv-1879-Je jew

Dear Sirs,

I write to acknowledge receipt of a package of documents on Thursday

June 27th 2019, which included:

1. Copy of your letter of May 14 to Grievance Counselor Mr Dale
Patrick

2. Plaintiff's Opposition to Defendants objections to service of
Process, seven pages

3. Declaration of Mr Ronald Kravitz dated June 24, 2019, in support
of 2. above, three pages.

4. Summons and Complaint, including six exhibits, comprising 101
pages.

39. Givil cover sheets, two pages

6. Order setting Initial case Management Conference and ADR
Deadlines.

7. Notice of Assignment of Case/ Consent or declination to
Magistrate Judge Jurisdiction, two pages.

8. Civil Standing Orders for Magistrate Judge Joseph C. Spero

Please let me know as soon as possible if the above does not

include any document you believe should have been served to me.

aifas
Case 3:19-cv-01879-MMC Document 29 Filed 07/15/19 Page 2 of 3

I have carefully examined the contents above, with particular
attention to the Complaint. It is my belief that subject to your
answer to the question above I have now received a complete copy
of the Summons and Complaint.

I would also respectfully point out that to avoid the problems in
getting documents to me, your form uses the Legal Correspondence
procedures set forth in the BOP Policy Statement §540.19, which

I enclose a copy for your information. By using this procedure,

all “legal mail" reaches me unopened, and is recorded in a register.

Mail simply addressed to me or addressed to a Prison staffmember, is
required to follow a security clearance examination which can take
days, and goes through many hands, and sometimes requires me to chase
down missing documents in this large prison complex. Finally, asking
a staffmember to serve a set of documents as a "process Server" is
ineffective, because, as in this recent case with Ms Harlan, she

does not know she is acting for, does not know whether the papers

are complete, or how they arrived at the prison.

I am sending a copy of this letter to the Court for its information,
and I will be making an application for an extension of time to
answer the Summons and Complaint, pending my attempts to hire an

attorney to represent me.

   
  

Thank you fo our Cooperation

Renakoé Libric

Copy to District Court
id

Case 3:19-cv-01879-MMC Document 29 Filed 07/15/19 Page 30f3 page

[EFFECTIVE DATE NOTE: 62 FR 65184, 65185, Dec. 10, 1997, revised paragraphs (c) and
(d), effective Jan. 9, 1998.]

§ 540.19 Legal correspondence.

(a) Staff shall mark each envelope of incoming legal mail (mail from courts or attorneys) to
show the date and time of receipt, the date and time the letter is delivered to an inmate and
opened in the inmate's presence, and the name of the staff member who delivered the letter. The
inmate may be asked to sign as receiving the incoming legal mail. This paragraph applies only if
the sender has marked the envelope as specified in § 540.18.

(b) The inmate is responsible for advising any attorney that correspondence will be handled as
special mail only if the envelope is marked with the attorney's name and an indication that the
person is an attorney, and the front of the envelope is marked "Special Mail--Open only in the
presence of the inmate". Legal mail shall be opened in accordance with special mail procedures
(see § 540.18).

(c) Grounds for the limitation or denial of an attorney's correspondence rights or privileges are
stated in part 543, subpart B. If such action is taken, the Warden shall give written notice to the
attorney and the inmate affected.

(d) In order to send mail to an attorney's assistant or to a legal aid student or assistant, an inmate
shall address the mail to the attorney or legal aid supervisor, or the legal organization or firm, to
the attention of the student or assistant.

(e) Mail to an inmate from an attorney's assistant or legal aid student or assistant, in order to be
identified and treated by staff as special mail, must be properly identified on the envelope as
required in paragraph (b) of this section, and must be marked on the front of the envelope as
being mail from the attorney or from the legal aid supervisor.

[50 FR 40109, Oct. 1, 1985]

 

 
